March 6, 2017 United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 Re: Clancy Corp. Amendment No. 2 to Registration Statement on Form S-1 Filed January 23, 2016 File No. 333-213698 Ladies and Gentlemen: This letter sets forth the responses of Clancy Corp. (“Company”) to the comments of the reviewing staff of the Securities and Exchange Commission (the “Staff”) in connection with the above referenced filing as set forth in the comment letter of February 6, 2016. General 1. We note your response to comment three in our letter dated December 23, 2016. Please revise your disclosures to include the material terms of your contract with Afrodita. Response.The disclosure of sales contract was added in General of Description of business. Outside Front Cover page of the Registration Statement 2. We note your response to comment four in our letter dated December 23, 2016. It appears that the correct agent for service is not listed.
